
	
		VI
		112th CONGRESS
		2d Session
		S. 2220
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Momo Krcic.
	
	
		1.Permanent resident status for
			 Momo Krcic
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Momo Krcic shall be eligible for an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Momo Krcic enters the United States before the filing
			 deadline set forth in subsection (c), Momo Krcic shall be considered to have
			 entered and remained lawfully in the United States and shall be eligible for
			 adjustment to lawful permanent resident status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of an immigrant visa or for adjustment of status are
			 filed with appropriate fees not later than 2 years after the date of the
			 enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon granting immigrant visas or lawful
			 permanent resident status to Momo Krcic, the Secretary of State shall instruct
			 the proper officer to reduce by one, during the current or next following
			 fiscal year, the total number of immigrant visas that are made available to
			 natives of the country of birth of Momo Krcic under
			 section
			 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)).
			
